FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingFebruary 2014 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ﻿ ﻿ Notification of Transactions of Directors and Persons Discharging Managerial Responsibility Vesting of Conditional Share Awards This notification sets out information relating to the vesting of conditional share awards under the GlaxoSmithKline 2009 Performance Share Plan (the Performance Share Plan) and the 2009 Deferred Annual Bonus Plan (the Deferred Annual Bonus Plan). This announcement covers vesting of awards made to Corporate Executive Team members in 2010 and 2011. It also covers vesting of awards made to senior executives in 2011 who have subsequently been appointed as Persons Discharging Managerial Responsibility. 2010 Performance Share Plan Awards 70% of the total 2010 grant of conditional share awards under the Performance Share Plan was subject to a three year performance period which ended on 31 December 2012. The extent to which these awards vested was announced on 5 March 2013. 30% of the total 2010 award was subject to a four year performance period from 1 January 2010 to 31 December 2013. The performance condition for these awards was based on total shareholder return (TSR). For the four year period 1 January 2010 to 31 December 2013, the Company's TSR ranked 9th (i.e. below median against a comparator group of 10 pharmaceutical companies including GSK) and therefore the Remuneration Committee has confirmed that the conditional awards subject to measurement over the four year period lapsed in full. The table below shows the awards over Ordinary Shares or American Depositary Shares (ADS) that lapsed on 13 February 2014, including dividends reinvested since the date of grant: Awards which have lapsed Ordinary Shares ADS Sir Andrew Witty* Dr M Slaoui* Mr S Bicknell Ms D Connelly Mr A Hussain Mr W Louv Mr D Redfern Ms C Thomas Mr D Troy * denotes an Executive Director 2011 Performance Share Plan Awards The awards made to the individuals listed in the table below were subject to the following performance conditions measured over the three year performance period from 1 January 2011 to 31 December 2013: a) 25% of the award was subject to an adjusted free cash flow target. The Company achieved adjusted free cash flow performance above threshold for the three year period and the Remuneration Committee has confirmed that 52% of this element of the award vested, i.e. 13% of the total award. b) 25% of the award was subject to a TSR measure. For the three years ending 31 December 2013, the Company's TSR ranked 7th (i.e. below median) against a comparator group of 10 global pharmaceutical companies including GSK and therefore the Remuneration Committee has confirmed that this element of the award lapsed in full. c) 25% of the award was subject to an R&D New Products sales measure. The Company achieved New Product Sales above threshold for the three year period and the Remuneration Committee has confirmed that 65.4% of this element of the award vested, i.e. 16.3% of the total award. d) 25% of the award was subject to a Business Diversification measure, measuring sales in Vaccines, Consumer Healthcare, Dermatology and Emerging Markets Asia Pacific and Japan. The Company achieved sales above threshold for the three year period and the Remuneration Committee has confirmed that 41.9% of this element of the award vested, i.e. 10.5% of the total award. Therefore 39.8% of the total award vested. The table below shows the proportion of these Performance Share Plan awards that vested and lapsed on 13 February 2014, including dividends reinvested since the date of grant: Awards which have vested Awards which have lapsed Ordinary Shares ADS Ordinary Shares ADS Sir Andrew Witty* Mr S Dingemans* Dr M Slaoui* Mr S Bicknell Ms D Connelly Mr A Hussain Mr W Louv Mr D Redfern Ms C Thomas Mr D Troy Mr P Vallance * denotes an Executive Director 2011 Deferred Annual Bonus Awards In 2011, the following individuals elected to defer part of their 2010 annual bonus into shares under the Deferred Annual Bonus Plan (Deferred Shares). These awards are matched up to one-for-one depending on the achievement of performance measures (Matching Shares). The performance measures were the same as for the 2011 PSP awards described above and were measured over the same three years to 31 December 2013. Individuals could elect whether to defer part of their bonus on a pre or post tax basis. For awards to UK-based individuals, Deferred and Matching shares were granted as nil-cost options over Ordinary Shares. For awards to US-based individuals, awards of Deferred and Matching shares were granted as conditional awards of ADSs (co-investment shares in the case of post tax Deferred Shares for US-based individuals). The table below shows the Deferred Shares that vested on 13 February 2014, including dividends reinvested since the date of grant: Nil Cost Option over Ordinary Shares Conditional Awards of ADSs/Co-Investment Shares (ADSs) Vested Vested/Released Sir Andrew Witty* Dr Moncef Slaoui* Mr S Bicknell Ms D Connelly Mr W Louv Mr D Redfern Ms C Thomas Mr D Troy Mr P Vallance * Denotes an Executive Director For the three year period 1 January 2011 to 31 December 2013, the Company achieved performance as set out in the 2011 PSP section above and the Remuneration Committee has confirmed that 39.8% of the award of Matching Shares will vest on the third anniversary of the award and that the balance lapsed. The table below shows the Matching Shares that will vest on 24 February 2014, the third anniversary of the Award, including dividends reinvested since the date of grant: Nil Cost Option over Ordinary Shares Conditional Awards over ADSs Vested Lapsed Vested Lapsed Sir Andrew Witty* Dr Moncef Slaoui* Mr S Bicknell Ms D Connelly Mr W Louv Mr D Redfern Ms C Thomas Mr D Troy Mr P Vallance * Denotes an Executive Director The above nil cost options in respect of Deferred Shares and Matching Shares can be exercised until 23 February 2021. 2011 Performance Share Plan Awards to senior executives who have since been appointed PDMRs The conditional awards granted in 2011 to senior executives who have since been appointed PDMRs, were dependent on EPS performance (50% of the award) and operational performance targets (remaining 50% of award) over the period 1 January 2011 to 31 December 2013. The table below shows the proportion of these Performance Share Plan conditional awards that vested and lapsed on 13 February 2014. Awards vesting Awards lapsed Ordinary Shares Ordinary Shares Mr R Connor Mr P Thomson Ms E Walmsley Mrs V Whyte Awards vesting Awards lapsed ADSs ADSs Mr James Ford The Company, Executive Directors and PDMRs were advised of these transactions on 13 February 2014. The fair market values of an Ordinary Share and of an ADS of GlaxoSmithKline plc at the point of vesting on 13 February 2014 were £16.53 and US$55.06 respectively. This notification is made in accordance with Disclosure and Transparency Rule 3.1.4R(1)(a). Sonja Arsenić Corporate Secretariat 14 February 2014 ﻿ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:February 14, 2014 By: SIMON BICKNELL Simon Bicknell Authorised Signatory for and on behalf of GlaxoSmithKline plc
